Johnson, J.
delivered the opinion of the Court.
The order of the Circuit Court affirming the judgment must be set aside, and the judgment itself reversed. The junBt'. r.t.i im of justices of the peace is, by express enactment, limited to cases arising out of contract; and to have intitled the plaintiff to recover, it was incumbent on him to have shewn, that the defendant was indebted to him, either by an express undertaking, or by implication of law. The .complaint here is, that the defendant, a constable, had neglected to collect the fees, due to the plaintiff as a magistrate, on executions which had been deliver» d to him. His neglecting to do so was a non-fenzimee, for which an action oil the case was the only remedy, and of tba' o magistrate has no jurisdiction, if the plaintiff had prnv, d, that the.defendant had collected tho fees, the law would imply a *595promise to pay them over; and that would have fallen within the jurisdiction-. But no such proof was offered.
Colcock, J. and Evans, J. concurred.
Judgment reversed.